Per Curiam,
Mason, Chief Justice.
The plaintiff in error seems to rely upon two points:
1. The plaintiff in the court below had no right to sue in his own name;
2. The justice of the peace had no jurisdiction.
In regard to the first point, the only ground for an argument arises from the fact, that Cochran in assigning the note to Glover, only assigned sixty dollars thereof. Such an assignment, is, we think, sufficient to render him liable as an endorser to that amount; and that Glover had the same right to sue in his own name, as though the assignment had been unqualified.
As to the question of jurisdiction, the point has been already settled in this court in the case of Hall vs. Biever*
The judgment of the court below will therefore be affirmed.

 Ante. page 113.